DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 09/19/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of  tribehenin as specific polyol ester of fatty acid; stearic acid as specific fatty acid; aminomethylpropanediol as specific organic base; cetearyl alcohol as specific fatty alcohol; ethylene diamine / stearyl dimer dilinoleate copolymer as specific non-silicone polymeric gelling agent. Claims 1-24 read on the elected species and are under examination.

Claims 1-25 are pending, claims 1-24 are under examination.

 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Novack et al. (US20170135942) in view of Yu et al. (US20090068255).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Novack et al.  teaches compositions and methods of using them to treat keratin fibers. More particularly, the compositions according to the invention, such as
mascaras and other cosmetics, comprise polyamide gelling agents and soft waxes, and are useful for imparting the appearance of enhanced length and volume to the treated
keratin fibers (abstract). A composition for application to keratin fibers comprising: (a) between about 0.1 % and about 10% by weight of a polyamide gellant;
(b) between about 0.1% and 10% by weight of an oil capable of forming a gel with said polyamide gellant; (c) between about 0.1 % and 10% by weight of an associative
rheological modifier; (d) between about 0.1 % and about 20% by weight of a
wax component comprising one or more waxes having a melting point of less than 70° C.; and (e) between about 0.1% and about 30% by weight of a polyurethane film former (page 13, claim 1). The oil may include volatile or non-volatile oil from 0.01% to 25% (page 4-5, [0037-0046]; page 6, [0054]). The composition also typically comprises at least one film-forming agent which may improve the wear of the composition, and can confer transfer-resistance to a makeup product. The film-forming agent may be any which is cosmetically acceptable for use around the eye, for example. Examples include polymers such as polyurethane polymers, polyethylene polymers, PVP, copolymers of PVP, ethylene vinyl acetate, dimethicone gum, C1 -C6 alkyl (meth)acrylate polymer, polyacrylates, polymethacrylates, cellulose polymers, and resins such as trimethylsiloxysilicate. The film forming agent is present from 0.01% to 50% (page 7, [0062, 0068]). The composition comprises pigment such as Iron oxide or surface treated metal oxide from about 0.01 to about 20%; the composition may also include clay or powder form 0.1% to about 25% (page 9, [0080-0082, 0084]). The compositions may, for example, comprise an emulsion. Non-limiting examples of suitable emulsions include water-in-oil emulsions, oil-in-water emulsions, silicone-
in-water emulsions, water-in-silicone emulsions. The emulsion may include an emulsifier, such as a nonionic, anionic or amphoteric surfactant, for example in
an amount sufficient to stabilize the emulsion (e.g., 0.001-10% by weight). The compounds suitable for use in the oil phase include any of the oils described herein. The oil-containing phase may be composed of a singular oil or mixtures of
different oils. The oil phase may comprise from about 1-99% (or about 5-95%, or about 10-90%, or about 20-80%) by weight of the emulsion. The aqueous phase may comprise from about 1-99% or about 5-95%, or about 10-90%, or about 20-80% by weight of the emulsion. Emulsifiers may include soya sterol, cetyl alcohol, stearic acid, emulsifying wax, acrylates, silicone containing emulsifiers and mixtures thereof. The emulsifiers typically will be present in the composition in an amount effective to disperse the discontinuous phase into the continuous phase, typically from about 0.001 % to about 10% by weight (page 9-10, [0085-0086, 0091]. Volatile solvent may be included and  is present less than 5% (page 10, [0092]). Polyamide resins such as ethylenediamine / stearyl dimer dilinoleatemy be present from 0.01% to about 25% (page 11, [0099-0100]). The composition may comprise thickener or viscosifying agent such as glyceryl tribehenate from 0.01% to about 15% (page 11, [0101]). The compositions of the invention may optionally comprise other active and inactive ingredients typically associated with the intended cosmetic or personal care
products. Suitable other ingredients include, but are not limited to, amino acids, antioxidants, conditioners, chelating agents (e.g., sodium hexametaphosphate), colorants, emollients, emulsifiers, excipients, fillers, fragrances, gelling agents, humectants, pH adjusters (e.g., triethanolamine), minerals, moisturizers, photostabilizing agents (e.g., UV absorbers). The additional components may be present individually or in the aggregate, in an amount between about 0.0001 % and about 25%, between about 0.01 % and about 15%, between about 0.1 % and about 10%, or between about 1 % and about 5% by weight of the composition (page 11, [0103]). The working example shows ingredient in aqueous and oil phase, and there are about 33% ingredients (no water) in aqueous phase (page 12, [0115]). 
	Yu et al. teaches skin care product such as lotion or cream (abstract). Exemplary pH adjusting agent includes aminomethyl propanediol and triethanolamine ([0137]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Novack et al.  is that Novack et al.    do not expressly teach aminomethyl propanediol. This deficiency in Novack et al.   is cured by the teachings of Yu et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Novack et al., as suggested by Yu et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace aminomethyl propanediol for triethanolamine as pH adjusting agent because this is simple substitution of one known pH adjusting agent to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Novack et al teaching pH adjusting agent such as triethanolamine and Yu et al. teaching aminomethyl propanediol as alternative to triethanolamine as pH adjusting agent, it is obvious for one of ordinary skill in the art to replace aminomethyl propanediol for triethanolamine as pH adjusting agent and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1, 3-17, prior art teaches glyceryl tribehenate (tribehenin)  from 0.001% to about 15%; stearic acid 0.01% to 10%, cetyl alcohol 0.001% to about 10%; aminomethyl propanediol 0.1% to 10%; ethylenediamine / stearyl dimer dilinoleatemy from 0.01% to about 25%; water. 
Regarding elected species cetearyl alcohol (mixture of cetyl alcohol and stearyl alcohol), stearyl alcohol (C18) is obvious variant to cetearyl alcohol (C16) since they are homolog. Thus, stearyl alcohol is alternative to cetyl alcohol as emulsifier, and the combination of cetyl alcohol and stearyl alcohol (cetearyl alcohol) is also obvious, MPEP 2144.06,  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claim 2, Novack et al. teaches between about 0.1 % and about 20% by weight of a wax component, and there is no requirement for wax more than 5%.
Regarding claim 18, according to applicant’s specification, solid content is non-volatile components, Novack et al teaches glyceryl tribehenate (tribehenin)  from 0.001% to about 15%; stearic acid 0.01% to 10%, cetyl alcohol 0.001% to about 10%; aminomethyl propanediol 0.1% to 10%; ethylenediamine / stearyl dimer dilinoleatemy from 0.01% to about 25%; since all these components are non-volatile, their combined amount is 0.1% to (15+10+25)%=0.1% to 50%, meets the limitation of at least 40%.
Regarding claim 19, Novack et al teaches 1-90% or 20-80% aqueous phase and about 33% other ingredients in aqueous phase, the amount of water is 1 to (80-33)%= 1% to 47%.
Regarding claim 20, Novack et al teaches volatile or non-volatile oil from 0.01% to 25%, thus, there is no requirement of volatile oil at 5% or higher.
Regarding claim 21, there is no requirement of non-ionic surfactant with HLB ≥7 at 5% or higher.
Regarding claim 22, Novack et al teaches PVP (polyvinylpyrrolidone)
Regarding claim 23-24, Novack et al teaches pigment such as Iron oxide or surface treated metal oxide (pulverulent colorant according to applicant’s specification) from about 0.01 to about 20%.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Argument:
Applicants argue that Novack does not aim at solving the technical problem of
the invention. On the contrary, this document describes compositions such as mascaras which comprise polyamide gelling agents and soft waxes (see [0001] and claim 1).
As such, one skilled in the art, looking at reducing the amount of wax in a mascara
composition, or even excluding waxes from a composition, would not tum to Novack to find a solution since this document specifically aims at formulating soft waxes in cosmetic compositions. Therefore, one skilled in the art would not have considered Novack as relevant prior art.
In response to this argument: this is not persuasive. In response to applicant's argument that prior art reference does not aim at solving the technical problem of the invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As discussed in the above 103 rejection, prior arts teach each limitation of applicant’s claimed invention and the 103 rejection is still proper.

Applicants argue that example 1 of Novack provides mascara compositions A, B and C, which include, among others:- water,- a film former,- a pH adjuster,- a thickener,
- oil,- bis-stearyl ethylenediamine/ neopentyl glycol/ stearyl hydrogenated dimer dilinoleate copolymer, and - beeswax. The compositions illustrated in Novack do not contain (1) at least one ester of polyol and of fatty acid(s), said fatty acid(s) having a number of carbon atoms greater than or equal to 20, (2) at least one fatty acid having from 14 carbon atoms to less than 20 carbon atoms, (3) at least one organic base capable of at least partially neutralizing said fatty acid (2), or (4) at least one fatty
alcohol. The Office seems to consider that it would have been obvious to one skilled in the art to specifically select these missing compounds from within the description of Novack to arrive at a composition according to the invention. This approach is clearly an ex post facto approach to the invention and does not realistically reflect the reasoning that one skilled in the art would follow when confronted with the teachings of
Novack. Indeed, the is no motivation whatsoever in Novack to specifically select compounds (1), (2), (3) or (4), and in particular all four of these specific compounds, from the many compounds which are described in this document and which could have been alternatively selected by one skilled in the art. In particular, these compounds are found in very long lists among other compounds which
are very different, both structurally and in terms of chemical properties. For instance, the Office notes that [0101] of Novack teaches that glyceryl tribehenate, which is a compound (1) in the composition of the invention, may be used as a thickener. However, Novack equally teaches that polysaccharide thickeners, bentone, alginates, carbomers or aluminum and calcium silicates can also be used as thickeners. There is no motivation in Novack to specifically select (1) at least one ester of polyol and of fatty acid(s) having a number of carbon atoms greater than or equal to 20, such as a glyceryl tribehenate, rather than those other compounds. What's more, the other thickeners that are described in Novack could not be used in the same manner as a compound (1) to reduce or replace waxes in a mascara composition and still provide the same properties to the composition (long playtime, good separation of the eyelashes, creamy texture) which are sought by the invention. The same conclusions may be drawn for compounds (2) and (3). The Office notes that cetyl alcohol (4) and stearic acid (2) may be included in the compositions of Novack as emulsifiers (see [0088]). However, once again, there are many different emulsifiers cited in this list which could have been equally selected by one skilled in the art such as silicone-containing emulsifiers, mineral oils, acrylamide copolymers, sorbitan esters, etc. There is no motivation in Novack to specifically select (2) at least one fatty acid having from 14 carbon atoms to less than 20 carbon atoms and/or (4) at least one fatty alcohol from the long list of emulsifiers rather than any one of the others that are mentioned. Again, not all the emulsifiers described in Novack could have provided a composition having the satisfactory properties of the invention. None of the compounds (1), (2), (3) or (4), and in particular the specific combination of all four of these compounds, is specifically pointed out in Novack. Thus, the man skilled in the art would not have found any teaching in Novack to elect the specific combination of (1) at least one ester of polyol and of fatty acid(s), said fatty acid(s) having a number of carbon atoms greater than or equal to 20, (2) at least one fatty acid having from 14 carbon atoms to less than 20 carbon atoms, (3) at least one organic base capable of at least partially neutralizing said fatty acid (2), or (4) at least one fatty alcohol, and even less to introduce them in the compositions A, B and/or C of example 1. Furthermore, the present disclosure specifically aims at reducing or removing multicomponent compounds such as waxes from mascara compositions. However, the compositions
illustrated in example 1 of Novack contain 14% of beeswax which is a natural animal wax (see page 17, lines 4 to 9 of the specifications filed). One skilled in the art, would never consider, from the teachings of Novack, removing the high amount of soft waxes such as the beeswax from its compositions to arrive at a composition of the invention since Novack specifically aims at formulating these compounds in mascara compositions.
	In response to this argument: this is not persuasive. It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Prior arts teach combination of glyceryl tribehenate (tribehenin)  from 0.001% to about 15%; stearic acid 0.01% to 10%, cetearyl alcohol alcohol 0.001% to about 10%; aminomethyl propanediol 0.1% to 10%; ethylenediamine / stearyl dimer dilinoleatemy from 0.01% to about 25%; water among many other combinations, each combination including the combination of glyceryl tribehenate (tribehenin)  from 0.001% to about 15%; stearic acid 0.01% to 10%, cetearyl alcohol alcohol 0.001% to about 10%; aminomethyl propanediol 0.1% to 10%; ethylenediamine / stearyl dimer dilinoleatemy from 0.01% to about 25%; water is obvious the recitation of other combination does not make any particular combination such as the combination of glyceryl tribehenate (tribehenin)  from 0.001% to about 15%; stearic acid 0.01% to 10%, cetearyl alcohol alcohol 0.001% to about 10%; aminomethyl propanediol 0.1% to 10%; ethylenediamine / stearyl dimer dilinoleatemy from 0.01% to about 25%; water less obvious. Regarding the limitation of wax less 5%, this limitation has already been fully addressed in the above 103 rejections.

Applicants argue that as demonstrated in the present specification, the specific combination of components of the composition of claim 1 is particularly advantageous. All arguments are incorporated herein by reference.
In response to this argument: this is not persuasive. MPEP 716.02(b) III, Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Applicants data in specification are not sufficient to overcome the 103 rejection at least for the following reasons. Firstly, applicants failed to compare with closest prior art teaching, instead applicants compare with “composition outside invention”; secondly, the data are not commensurate in scope with the claims., applicants only have one single percentage for each ingredient and claim 1 recites any percentage of each ingredients; thirdly, applicants failed to male proper compassion since each composition has different viscosity that may have impact on the stability. Therefore, no unexpected results have been established and the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17048008 in view of Novack et al. (US20170135942). The reference application teaches applicant’s claimed skin care composition except tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent), in view of Novack et al. teaching tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent) as suitable ingredient in skin care composition, it is obvious to prepare applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17047927 in view of Novack et al. (US20170135942). The reference application teaches applicant’s claimed skin care composition except tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent), in view of Novack et al. teaching tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent) as suitable ingredient in skin care composition, it is obvious to prepare applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17416145 in view of Novack et al. (US20170135942). The reference application teaches applicant’s claimed skin care composition except tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent), in view of Novack et al. teaching tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent) as suitable ingredient in skin care composition, it is obvious to prepare applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.


Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No.  17416167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches applicant’s claimed composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613